Citation Nr: 1708318	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-30 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to an initial disability rating for persistent day-time hypersomnolence due to Parkinson's disease in excess of 30 percent. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to October 1994.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In a May 2016 decision, the Board denied entitlement to a rating in excess of 30 percent for persistent daytime hypersomnolence secondary to service-connected Parkinson's disease.   The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the case to the Board.

The Board also notes that the Veteran submitted a timely notice of disagreement (NOD) with an October 2015 rating decision which effectuated a July 2015 Board decision.  See June 2016 NOD.   The Veteran challenged the effective dates assigned for his service-connected peripheral neuropathy of the right upper extremity and right lower extremity.  In January 2017, an appeal election letter was sent to the Veteran and thus, it appears that the RO has taken action on the appeal.  Therefore, a remand for the issuance of a statement of the case (SOC) is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

In light of the Joint Motion, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, the parties agreed in the Joint Motion that the Board provided insufficient reasons and bases to support the denial of entitlement to an evaluation higher than 30 percent for persistent day-time hypersomnolence.  Specifically, the parties agreed the Board failed to "more fully consider whether diagnostic code 6847 adequately contemplates Appellant's symptomatology or whether an alternative diagnostic code might be more appropriate to rate the Appellant's disability."  In addition, the Board did not provide an adequate statement of reasons and bases on the question of whether referral for extraschedular consideration was warranted. 

Here, the Veteran is assigned a 30 percent rating for persistent daytime hypersomnolence by analogy to diagnostic code 6847 for sleep apnea syndromes based on similar symptomatology.  An evaluation of 30 percent is warranted for persistent day-time hypersomnolence, a 50 percent rating is warranted for the required use of a breathing assistance device such as CPAP machine, and a 100 percent rating, the maximum available, is assigned for chronic respiratory failure with carbon dioxide retention or cor pulmonale or required tracheostomy.  However, a December 2012 sleep study showed that the Veteran did not have a diagnosis of obstructive sleep apnea.  In addition, the Veteran is also service-connected for depression and cognitive impairment secondary to Parkinson's disease and assigned a 10 percent rating.  This issue, however, is not before the Board at this time.  

In determining whether an extraschedular rating is warranted, the first question is whether the schedular criteria contemplate the symptoms.  The Veteran has endorsed screaming in his sleep, experiencing vivid dreams, and awakening and hitting his wife.  The Board acknowledges that the schedular evaluation may be inadequate to rate the Veteran's disability for additional symptoms which are not attributable to daytime hypersomnolence such as extreme mid-day fatigue and severe sleep disturbance due to pain from his Parkinson's disease.  Although the record indicates that the Veteran continues to be employed full-time, he reported that he has to fight to stay active and awake for approximately three hours during the workday due to total exhaustion.  See October 2013 VA treatment report.  In exceptional cases where the rating is inadequate as described above, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b) (1).  As such, referral of the issue of entitlement to an extraschedular rating for persistent day-time hypersomnolence is warranted in light of the foregoing symptoms.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service-connected for disabilities related to Parkinson's disease such as urinary incontinence, constipation, peripheral neuropathy of the bilateral upper and lower extremities, speech changes, difficulty chewing/swallowing, loss of smell, loss of automatic movements of the eyes, and erectile dysfunction.  

The Board finds that the evidence of record suggests that the combined effect or collective impact of multiple service-connected disabilities related to Parkinson's disease may create an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484   (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321 (b)(1) on a collective basis is also warranted in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's case to the Director of Compensation Service for consideration of an extraschedular rating for persistent day-time hypersomnolence due to Parkinson's disease, to include consideration of the collective impact of the Veteran's multiple service-connected disabilities, pursuant to 38 C.F.R. § 3.321 (b)(1) (2016).

2.  After the development requested above is completed, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, a Supplemental SOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




